 90DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDParma Industries,Inc and Wolverine Metal Special-ties,Inc, a single employer/joint employerandInternationalUnion,United Automobile, Aero-space&Agricultural ImplementWorkers ofAmerica(UAW), Local 62Jackson Industries,Inc , and L R P D Inc , JointEmployersandInternationalUnion,UnitedAutomobile,Aerospace&Agricultural ImplementWorkers of America(UAW), Local 62Cases 7-CA-23851, 7-CA-24243, and 7-CA-24021December 30, 1988DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn September 24, 1986, Administrative LawJudge George F Mclnerny issued the attached decisionAll Respondents filed exceptions and sup-porting briefs, the General Counsel filed cross-exceptions and a supporting brief, and the ChargingParty and the General Counsel filed reply briefsThe National Labor Relations Board has delegated its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and haddecided to affirm the judge's rulings, findings, i andconclusions as modified, to modify his remedy, 2and to modify his recommended Order 31We affirm and adopt the judge's findings thatRespondents Parma and Wolverine, a single em-ployer, violated Section 8(a)(1) of the Act by numerous threats of plant closure and coercive inter-rogations, encouraging employee surveillance ofunion activities, and issuing a general disciplinarywarning before the Union's election victory andthereafter encouraging employees to abandon theirbargaining representative, Section 8(a)(5) and (1)by closing Parma's plant and selling its assets without notifying or bargaining with the Union, andIThe Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2 In accordance with our decision inNew Horizons for the Retarded283 NLRB 1173 (1987) interest on and after January 1 1987 shall becomputed at the short term Federal rate for the underpayment of taxesas set out in the 1986 amendment to 26 US C § 6621 Interest onamounts accrued prior to January 1 1987 (the effective date of the 1986amendment to 26 U S C § 6621) shall be computed in accordance withFlorida Steel Corp231 NLRB 651 (1977)3 The judge included a visitatorial clause in his recommended OrderFor the reasons set forth inCherokee Marine Terminal287 NLRB 1080(1988)we find it unnecessary and shall delete it from our OrderSection 8(a)(1), (3), and(5) by closing that plant,4selling its assets,and terminating all the Parma unitemployees in retaliation for their voting in theUnion,and to avoid bargaining with itWe agree with the judge's 8(a)(5)finding for twoindependent reasons Insofar as the closing and saleof assets was predicated predominantly on laborcost considerations,itwas a mandatorysubject ofbargaining under any of the views expressed inOtisElevatorCo,269NLRB 891 (1984)Insofar asthese actions were taken for discriminatory reasons,Ie , to retaliate against the employees for votingfor the Union, the actions could not constitute a legitimateentrepreneurialdecisionSeeStrawsineMfgCo,280 NLRB 553 (1986) 54 There is no exception to the judge s failure to order the discnmmatonly closedParma plantreopened In view of the particular circumstances of this case and the other remedies ordered we shall not addressthat issue sua spontesOur colleague has suggested that a question exists whether our findmg of an 8(a)(3) violation here might somehow beinconsistentwith theSupreme Court s decision inTextileWorkers v Darlington Mfg Co380US 263 (1965) and the Boards decision inBruce Duncan Co233NLRB 1243 (1977) We find nothing in those decisions to preclude ourfinding that the closing and sale violated Sec 8(a)(3) given (I) the substantial identity of ownership and management between Parma and Wolvenue (2) Wolverines relationship to the employing entity (Jackson) thatcarried on Parma s operations after the sale of assets and (3) the judge sfinding supported by the record that the word was passed to formerParma employees that supporters of the Unionwere not wanted at JacksonIn other words the closing of Parma which with Wolverine constituted a single employer was calculated in part to suppress union activity in the successor operation that would continue to make auto parts tofulfillWolverine s production ordersIn finding that Respondents Parma and Wolverine violated Sec 8(a)(5)by closing the Parma plantselling theassets and terminating the Parmaemployees without notifying or bargaim-ig with the Union Member Cracraft relies solely on the second of the two independent reasons setforth above Absent discriminatory motivationMember Cracraft wouldnot find that an employers decision to close part of its business or sellassets is a mandatory subject of bargainingFirstNationalMaintenanceCorp v NLRB452 U S 666 (1981) (partial closing)GeneralMotorsCorp191NLRB 951 (1971) petition for review denied sub nomAutoWorkers Local 864 vNLRB470 F 2d 422 (D C Cir 1972) (sale)Member Cracraft specifically disagrees with her colleagues claim thatunder any of the views expressed inOtis Elevator Co269 NLRB 891(1984)an employer must bargain over partial closing and sale decisionspredicated predominantly on labor cost considerationsMember Cracraftpoints out that in fn 8 of Member DenrisOtisconcurrenceMember Dennis clearly and unequivocably stated that if the matter presensed is an economically motivated partial closing or a sale no decisionbargaining is requiredMember Cracraft further observes that apartfrom the misplaced reliance onOtisher colleagues have cited no cases tosupport their novel positionMember Cracraft finds it unnecessary to pass on the issue of whetherthe conduct of Respondents Parma and Wolverine also violated Sec8(a)(3) as the finding of such an additional violation would not materiallyaffect the remedy Thus Member Cracraft does not reach the question ofwhether her colleagues finding ofan 8(a)(3) discriminatory partial closmg can be reconciled withTextileWorkers Union of America v DarlingtonMfg Co380 US 263 (1965) andBruce Duncan Co233 NLRB 1243(1977)Member Cracraft notes that while her colleagues suggest abovethat there is something sinister in the relationship between RespondentsParma and Wolverine on the one hand and Respondent Jackson on theother in fact her colleagues conclude elsewhere in this decision that Respondent Jackson is a bona fide successor to Respondents Parma andWolverine292 NLRB No 9 PARMA INDUSTRIES912Contrary to the judge's dismissalof the com-plaint allegations,we find meritintheGeneralCounsel's contention that a scheduled hourly wageincreasewas unlawfully withheld fromParma em-ployees in retaliation for their union activity 6It is undisputedthat Parma employees regularlyreceivedsemiannualpay raises in January andJune, and that prior to the Union'scampaign inMay 1984, Plant SuperintendentBeals polled em-ployeemembers ofthemanagement-employeecommittee about what they thought would be afair hourlyincreaseThe employeemembers generally agreed on 30 cent-an-hour increase,and Bealssaid,"I am sure that Dick Dailey Sr will go alongwith that " However, shortly after the union orga-nizing commenced, Beals and Supervisor Sutton in-formed some of the employees that there would beno raisesbased on Dailey's belief that because ofthe union activity it might be considered a bribe,and employee Arlo England testified that PlantManager Roger Farmer told him "that he heardthey was asking for 30 cents raise and they wouldof been glad to give it to them if they hadn't started the business about the Union " The judge foundthat the foregoing discussions betweenBeals andcommitteemembers about a pay raise did notamount to a promise by management to give araise, and thus the conduct ofBeals,Sutton, andFarmer in telling employees that they would notreceive a raise did not constitute a denial of a payraise in retaliation for the employees' union activi-tyWe agree with the judge that failure to grantthe 30-cent wage increase did not violate the ActHowever, we find, in disagreement with the judge,that the failure to grant the regularly scheduledsemiannualpay raise in June 1984 violates Section8(a)(1) of the ActUnder Board law, when an employer during anorganizing campaign departs fromits usualpracticeof granting or withholding benefits, we may inferan intent to influence the upcoming election, absentan explanation of a lawful reason for the deparlure 76 The General Counsel excepts to the judge s failure to find additional8(a)(1) violationsWe find it unnecessary to pass on the other 8(a)(1) violations urged by the General Counsel because they are cumulative andencompassed by the remedyThe General Counsel further excepts to the judge s refusal to allowamendment of the complaint by the addition of an 8(a)(5) allegation basedon Parma s failure to bargain about the effects of its plant closingwhich the General Counsel contends was voluntarily litigated by Respondent ParmaWe find it unnecessary to pass on whether the judge sfailure to allow this amendment of the complaint was proper in light ofour findings and the remedy requiring all the Respondents to bargainwith the Union and to make whole all the Parma employees who wereadversely affected by the closing7SeeVillage Thrift Store272 NLRB 572 (1983)The good-faith postponement of benefit increasesotherwise due is lawful when the employer is care-ful to explain that its purpose is to avoid the appearance of interference with employees'organizational efforts8The employer,however,may notseek to shift to the union the onus for the postponement of such increasesWhere as here, theevidence reveals a practice of granting hourly increases of 5 to 15 cents in June or July, the Re-spondent's explanation that it would not give thepreviously discussed 30 cent-an-hour raise becauseitmight be considered a bribe does not, in the fullcontext of this case,establish that the Respondent'swithholding of the increase was in good faith andlawfulRather,we find from evidence of the numerous plant closure threats and other forms ofmisconduct and particularly the above-quotedremark byVicePresidentFarmer to employeeEngland explicitly placing the onus on the Unionfor the denial of the increase,that the Respondentwithheld the regular semiannual increase from theemployees in retaliation for their union activityWe therefore find that the withholding of the es-tablished pay raise because of the Union violatedSection 8(a)(3) and(1),and that the supervisors'announcements of that decision to the employeesinterfered with the employees' Section 7 rights andconstituted violations of Section 8(a)(1) 93We find,in agreement with the judge's analy-sis,thatRespondents Jackson and L R P D arejointemployers,10and that they succeeded toParma's bargaining obligation The judge's succes-sorship finding is based first on evidence thatJackson/L R P D used Parma's former machinery,work methods, supervision, and some former employees in the production of the same auto partsfor the same customer,Wolverine 11 In addition,he found that Jackson/L R P D engaged in a dis8 SeeVillageThrift StoreaboveGerkin Co279 NLRB 1012 (1986)CfUarco Inc169 NLRB 1153 (1968)eWe amend the judge s recommended remedy to add a requirementthat all theParma employeesbe made whole for losses of earnings suffered as a result of the discriminatory withholding of their scheduledsemiannual generalhourly pay raises Theexact sumsowing with interest shall be determined in compliance and computed to the extent appropnate as prescribed inOgle Protection Service183 NLRB 682 (1970)10 Jackson a corporation formed for the purpose of purchasing andoperatingParma s businessentered into an agreement with L R P D forL R P D to hire Jackson s work force for lease to Jackson The judgeconcluded from the face of that agreement that both Jackson andL R P D exercise authority over the employees wages hours and working conditionsWe affirm this conclusion and find as alleged that Jackson and L R P D are joint employers In doing so we conclude that thejudge s reference to these twoentities as a singleemployer was inadvertenti i The judge noted evidence that Parma was founded to manufactureand assembleparts forWolverine at lower wages (relative to those ofWolverine employees) and that such work accounted for 85 to 95 percent of Parma s total production 92DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcriminatory plan 12 to avoid hiring any formerParma employees who were identified as unionmembers or supporters 11Jackson/L R P D argue in exceptions before theBoard that the judge's successorship finding is dis-proved by the evidence that shows that only 4 ofthe 14 union card signers 14 even attempted toapply for work, and by that time a full employeecomplement had already been hired 15 We adoptthe judge's successorship finding for the additionalreasons set forth below, based on credited evidencethat reveals that the failure by former Parma em-ployees to make timely applications for employ-ment was caused by the purposeful concealmentand a resulting "climate of futility" 16 attributableto Jackson/L R P DSignificantly, at the time of the September 14Parma plant closing announcement, the fact ofJackson'simminentpurchaseand removal ofParma's machinery and hiring of workers to per-form identical jobs was withheld from the employ-ees,who were merely informed that they werebeingterminatedbecausebusinessconditions"beyond our control" had forced the closing Atthe same time, employment offers were being ex-tended surreptitiously,on behalf of Jackson/-L R P D, solely to Parma supervisors and employees other than those identified as union support-ers 17 Those efforts to conceal employment opportunities from the prounion employees were furth-ered by the agreement under which L R P D wasto hire and lease employees to Jackson, and byL R P D 's decision to seek further referrals only12 The judge wholly discredited L R P D President Chambers testimony regarding his practice of using the Michigan Employment Secumy Commission as the primary source of experienced employees Thejudge concluded that the same discriminatory reasons underlying the saleof Parma entered into the hiring decisions of Jackson/L R P D11 The Union won the election conducted among the Parma employeesby a vote of 13 to 4 Only the following four eligible voters in the Parmaelection were employed by Jackson/L R P D Les Clark who acted asParma s electionobserver and wore a Parma No 1 T shirt on the dayof the electionDan WallingParma s leastexperienced worker who alsowore a pro Company T shirt to the election Ken Smith who had received a final disciplinary warning from Parma for smashing a die andArlo England an acknowledged opponent of the Union who had beensolicited by Parma management to conduct surveillance of his coworkersunion activities and sympathies14 They are Roger Cole Dave Furlong Jay Meilberg Dan NormanBruce Pace David Prater Ellis Prater Ervin Prater Granville PraterPearl PraterMark Ryckman Kevin Templeton Thomas Templeton andRaynor Walker15 The evidence shows that Jackson/L R P D employed 12 productionemployees by the end of its first week and a total complement of 16 onOctober 29 198416 SeeState Distributing Co282 NLRB 1048 (1987)17 Jackson President Puckey ordered George Chambers of L R P D tohireParma Plant Manager Roger Farmer and Plant SuperintendentRobert Beals Chambers in turn accepted Beals recommendations to hireSupervisor Sutton Inspector and part time Acting Supervisor John Gage(who was found not eligible to vote in the election) and rank and fileemployees ClarkWalling Smith and Englandfrom the MESC office in Jackson, Michigan 18These concealment efforts foreclosed some Parmaemployees frommaking timely application toJackson/L R P D for employment 19Furthermore, the belated discovery by theformer Parma employees of the attempts to dis-guise the continuance of Parma's operations demonstrated to them the futility of applying for employment For example, following the Parma shutdown announcement, Dan Norman departed thepremises as instructed, but returned for some per-sonal belongings in time to see coworkers Gage,Clark, and Smith entering Parma's executive officesNorman also observed that Smith was jump-ing up "in the air and swinging his arms just likehewas tickled to death" A few days later,Norman, accompanied by Bruce Pace and EllisPrater, followed former Plant Manager Farmer towork (at Jackson's new location) and noticed co-worker Walling and parked vehicles belonging toClark and Smith On about the same date, JacksonSupervisor Louis Sutton resolved any doubts aboutthe new company by telling his brother in-law,EllisPrater, in response to the latter's inquiringabout a job at Jackson, "No, they won't haveUnion workers there " Furthermore, Bruce Pacetestified that about September 24 he visited theJackson plant and saw Farmer, Clark, Smith, andWalling performing work for Wolverine Pace saidhe spoke to Supervisor Beals on that occasion butdid not ask him for a job because he had just beenfired by these same people and figured "they didn'twant us in there no more "Subsequently, on November 5 Ellis Prater andRoger Cole applied for work at L R P D and weretold to go to the MESC office in Jackson At thatoffice, the clerk they spoke with indicated no rec-ognition of L R P D Tom and Kevin Templetonalso tried to apply for work at L R P D on November 5, but gave up and left after waiting for anhour and a half without speaking to anyone withhiring authorityCorroborative testimony by Norman, Pace, Cole,and Ellis Prater reveals that they shared information about the employment situation with one an-other and with other (unnamed) bargaining unitmembers Moreover, the other four Parma employees named Prater (David, Ervin, Granville, andPearl),who are related to Ellis and to Jackson Su-pervisors Beals and Sutton, were undoubtedly advised of the true nature of Jackson's operations 2018 The record indicates that some Parma employees registered withMESC offices other than the one located in Jackson Michigan19 SeeAmerican Stevedoring Co280 NLRB 756 (1986)20 Beals acknowledged visiting his wife s uncles Ervin and Granvilleon the day before the election to solicit their votes against the Union PARMA INDUSTRIES93In the circumstances of this case, including thesizeof the Parma community 21 and the smallnumber of employees involved, we find, as did thejudge, that all 14 prounion employees learned,sooner or later, of the disparate treatment accordedthem, and thereupon realized the futility of seekingemployment with Jackson/L R P D In light of theforegoing,we conclude that absent the Respond-ents'misconduct, there is reason to believe therewould have been a substantial union majority in thenew employee complement And, as any uncertainty about whether a majority of union supporterswould have applied and been hired under lawfulhiring practices is caused by the Respondents' dis-criminatory conduct, we resolve that uncertaintyagainst the Respondents 22Because we have found that Jackson/L R P D 's8(a)(3) violations have prevented the Union fromachieving majority status, and as the other elementsof successorship are present, we accordingly con-clude that Jackson/L R P D are successors toParma, and that they also violated Section 8(a)(5)and (1) by declining the Union's demands for recognition 23ORDERThe National Labor Relations Board orders thatA The Respondent, Parma Industries, Inc,Parma, Michigan, and Wolverine Metal Specialties,Inc, Jackson, Michigan, a single employer, its offi-cers, agents, successors, and assigns, shall1Cease and desist from(a) Interrogating, coercing, or threatening its employees because of their activities on behalf of theInternationalUnion,UnitedAutomobile,Aerospace & Agricultural Implement Workers of Amer-ica (UAW), Local 62, the Union, or any otherlabor organization(b)Unlawfully announcing the withholding of,and unlawfully withholding, general hourly wageincreases or any other benefit regularly granted toemployees(c)Discontinuing its operations at any location inretaliation for their employees activities on behalfof the Union or any other labor organization(d) Terminating any of its employees because ofthese employees' activities on behalf of the Unionor any other labor organization21Member Cracraft does not rely on the size of the Parma communityor any familial relationship of employees in finding dissemination of information about the employment situation22 SeeState Distributing Cosupra23We find merit in the General Counsels exceptions to thejudgesfailure to find that the Union on October 29 1984 made separate writtendemands for recognition on Jackson and L R P D(e)Refusing to bargain in good faith with theUnion concerning its decision to close the Parmaplant(f) In any like or related manner interfering with,restraining,and coercing its employees in the exercise of the rights guaranteed them by Section 7 ofthe Act2Take the following affirmative action necessary to effectuate the policies of the Act(a)Recognize and, on request, bargain collectivelywith the Union as the exclusive collective-bargaining representative of the employees in theappropriate bargaining unit described belowAll full time and regular productionand main-tenance employees, including truck drivers,employed (or formerly employed) by Parmaand Wolverine at their Parma, Michigan location, or by Jackson and L R P D at their Jack-son,Michigan location, but excluding all officeclericalemployees,engineeringemployees,technicalemployees,managerialemployees,quality control employees, guards and supervi-sors as defined in the Act(b)Make whole all the employees at the Parmalocationwho were terminated on September 14,1984, and not rehired at the Jackson location, forany loss of earnings they may have suffered as theresultof the discrimination against them in themanner set forth in the remedy section of thejudge's decision(c)Make whole all employees in the above-described bargaining unit whose scheduledsemiannu-alwage increases were withheld for discriminatoryreasons(d) Post at their Parma and Jackson, Michiganlocations,copies of the attached notice marked`Appendix A '24 Copies of the notice, on formsprovided by the Regional Director for Region 7,after being signed by the Respondents authorizedrepresentative, shall be posted by the Respondentsimmediately upon receipt and maintained for 60consecutive days in conspicuous places includingallplaces where notices to employees are customarily postedReasonable steps shall be taken by theRespondents to ensure that the notices are not al-tered, defaced, or covered by any other material(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondents have taken to comply24 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board 94DECISIONS OF THENATIONALLABOR RELATIONS BOARDB The Respondents, Jackson Industries, Inc,and L R P D Inc, Jackson, Michigan, joint em-ployers, their officers, agents, successors, and as-signs, shallICease and desist from(a)Refusing to hire employees because of theseemployees' activities on behalf of the Union or anyother labor organization(b)Refusing to recognize and bargain with theUnion in good faith concerning wages, hours, andworking conditions for their bargaining unit employees(c) In any like or related manner interferingwith, restraining, and coercing their employees inthe exercise of the rights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary to effectuate the policies of the Act(a)Recognize and, on request, bargain collectivelywith the Union as the exclusive collectivebargaining representative of the employees in theappropriate bargaining unit described belowAll full time and regular production and maintenance employees, including truck drivers,employed (or formerly employed) by Parmaand Wolverine at their Parma, Michigan loca-tion, or by Jackson and L R P D at their Jack-son,Michigan location, but excluding all officeclericalemployees,engineeringemployees,technicalemployees,managerial employees,quality control employees, guards and supervi-sors as defined in the Act(b)Make whole all of the employees at theParma location who were terminated on September14, 1984, and not rehired at the Jackson location,for any loss of earnings they may have suffered asthe result of the discrimination against them in themanner set forth in the remedy section of thejudge's decision(c) Immediately offer jobs to the employees whoformerly worked at Parma and were not employedby Jackson, to substantially equivalent positions atthe Jackson location(d)Post at their Jackson, Michigan locations,copies of the attached notice marked "AppendixB "25 Copies of the notice, on forms provided bytheRegionalDirector for Region 7, after beingsigned by the Respondents' authorized representa-tive, shall be posted by the Respondents immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all placeszs If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Boardwhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentsto ensure that the notices are not altered, defaced,or covered by any other material(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondents have taken to complyAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, ,loin, or assist any unionTo bargain collectively through representatives of their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT interrogate, coerce, or threatenour employees because of their activities on behalfof International Union, United Automobile, Aero-space and Agricultural ImplementWorkers ofAmerica (UAW) Local 62, or any other labor or-ganizationWE WILL NOT unlawfully announce that we willwithhold, nor will we unlawfully withhold, hourlywage increases or any other benefits that we grantyou on a regular basisWE WILL NOT discontinue any of our operationsat any location in retaliation for our employees' activities on behalf of the Union or any other labororganizationWE WILL NOT terminate any of our employeesbecause of their activities on behalf of the Union orany other labor organizationWE WILL NOT refuse to bargain in good faithwith the Union concerning our decision to closethe Parma plantWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the ActWE WILL recognize and, on request, bargain collectivelywith the Union, in good faith, over ourdecision to close our Parma, Michigan plant PARMA INDUSTRIESWE WILL make whole all of our employeeswhose scheduled semiannual wage increases werewithheld for discriminatory reasonsWE WILL make whole all of our employees whowere terminated when we closed our Parma plantfor any losses of earnings or benefits suffered bythem by reason of our discrimination against them,with interestPARMA INDUSTRIES, INCWOLVERINEMETAL SPECIALTIES,INCAPPENDIX BNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representatives of their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT refuse to hire former employeesof Wolverine or Parma because of their activity onbehalf of International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica (UAW), Local 62, or any labor organizationWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Section 7 of the ActWE WILL recognize and, on request, bargain collectively in good faith with the Union concerningwages, hours, and working conditions of our em-ployees at our Jackson, Michigan locationWE WILL make whole all former Parma employeeswho were not hired by us because of their ac-tivitieson behalf of the Union for any losses ofearnings or benefits suffered by them by reason ofour discrimination against them, with interestWE WILL immediately offer jobs to the employ-ees,who formerly worked at Parma and were not95employed by us, to substantially equivalent posttions at our locationJACKSON INDUSTRIES, INCJoseph P CanfieldEsq,for the General CounselGeorge J Brannick Esq,of Jackson,Michigan, for Respondents Parma Industries Inc and Wolverine MetalSpecialties, Inc 1Robert M Grover Esq (Rosenfeld Grover & Frang P C),of Jackson,Michigan,for Respondents Jackson Industries, Inc and L R P D IncBeverly Tucker EsqAssociate General CounselandBetsyA Engel EsqAssociate General Counsel,on the briefInternational Union,United Automobile,Aerospace &Agricultural ImplementWorkers of America, UAW,of Detroit,Michigan, for the Charging PartyDECISIONGEORGE F MCINERNY, Administrative Law JudgeBased on charges filed on 19 September 19842 in Case 7-CA-23851 by International Union, United Automobile,Aerospace & Agricultural Implement Workers of America,Local 62 (the Union) against Parma Industries, Inc(Parma or Respondent Parma), which charges wereamended on 5 October to include as a charged party thename of Jackson Industries (Jackson or Respondent Jackson), the Regional Director for Region 7 of the NationalLabor Relations Board (the Board) issued a complaint on1November alleging that Parma had violated and continued to violate the National Labor Relations Act 29U S C § 151 et seq (the Act) A timely answer to theseallegationswas filed by Parma denying the commissionof any unfair labor practicesOn 15 November the Union filed charges in Case 7-CA-2402 against Jackson and also againstLRPD [sic]Inc(L R P D or Respondent L R P D ), alleging thatJackson and L R P D as point employers, had committed unfair labor practices As a result of this charge theRegional Director issued an order on 28 December consolidatingCases 7-CA-23851 and 7-CA-24021 andamending his prior complaint in Case 7-CA-23851 to inelude additional allegations against Jackson and L R P DTimely answers were filed to this complaint by JacksonLRPD and Parma 3On 1 February 1985 the Union filed additional chargesinCase 7-CA-24243 at this point alleging that Wolverme Metal Specialties, Inc (Wolverine) and Parma were asingle employer Thereafter on 27 October 1985 the Regional Director issued a second order consolidating casesand a second amended complaint, consolidating Case 7-CA-24243 with previously consolidated Cases 7-CA-23851 and 7-CA-24021 and alleging that Wolverine andParma were single or joint employers Again answerswere timely filed, denying joint/single employer status1The name of the Employer was changed by agreement of the partiesfromWolverine Metal Industries Inc as appeared in the complaint toWolverine Metal Specialties Inc2All dates are in 1984 unless otherwise specified3Motions to serve the Parma position of the complaints from the Jackson L R P D positions were filed and eventually dismissed during 1985 96DECISIONSOF THE NATIONALLABOR RELATIONS BOARDfor the Employersnamed andfurther denying the commissionof any unfair labor practicesPursuant to notice contained in the second order notedabove, a hearing was held before me at Jackson, Michigan on 6, 7, and 8 November and 2 through 6 December1985 at which hearing all parties were represented bycounsel and all had the opportunity to present testimonyand documentary evidence, to examine and cross examme witnesses, and to argue orally After the conclusionof the hearing, all parties filed briefs, which have beencarefully consideredOn the entire record including my observations of thewitnesses and their demeanor,Imakethe followingFINDINGS OF FACTIJURISDICTIONThe complaint alleges and the answers admit that alltheemployers-ParmaWolverine,JacksonandL R P D -are engaged in commerce and are employerswithin the meaning of Section 2(6) and (7) of the ActIITHE LABOR ORGANIZATIONINVOLVEDThe complaint alleges and the parties agreed that theUnion is a labor organization within the meaning of Section 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA Parma and WolverineWolverine has been in business for many years as acontract supplier of stamped metal parts to the automobile industryAccording to the testimony of Richard TDailey Sr president of Wolverine from 1972 until 1984and still board chairman contracts for parts are awardedby automobile manufacturers on competitive bids submitted by Wolverine and its competitors The business ismost competitive and depends for profitability on keepmg costs ataminimumDailey estimated the cost oflabor in the manufacture of parts as 60 to 80 percentThus it wouldseem essentialto keep labor costs as lowas possible in order tomaintaina competitive position Itwas the cost of labor that led them and their majoritystockholders of Wolverine to establish Parma in December 1963 Dailey testified that Wolverine had never beenable to get contracts from Chrysler Corporation for themanufacture of gas tank straps He attributed this to thefact that labor rates inWolverines Jackson locationwere too high By moving this operation to the town ofParma a few miles west of Jackson Wolverine couldtake advantage of lower wage rates and could make thegas tank straps more competitively Parma accordinglywas established as a separate corporation but its functionwas really to serve as a specialized department or divisionof the Wolverine operationThere is no indication in the record here that this relationship altered in any way when Dailey took control ofWolverine in 1972 Indeed up to the time it closed on 14September 1984, Parma continued to make gas tankstraps and other automobile parts for Wolverine Thisconstitutedaccording to a former Parma employeeDanny Lee Norman over 95 percent of Parma s manufacturing business Small additional jobs were performedfor Hayes Albion Corporation and for WestinghouseBoth Wolverine and Parma are privately held corporations,with all the stock of Wolverine and almost all thestock Parma owned by Richard T Dailey Sr his wifethree sons three daughters and one son in law The bulkof the stock in both corporations was owned by Daileyhimself with the family members owning much less 4 AtParma a small amount of stock was owned by RogerFarmer, its former vice president and plant managerDuring the times material the officers of Wolverinewere Thomas Way husband of Dailey s eldest daughter,presidentMark Dailey, Dailey s son, vice presidentGloriaDaileyDailey swifesecretary,andDanielDailey another son, treasurer The directors were Richand T Dailey Sr chairman Mark Dailey, Dan DaileyGloria Dailey, Richard T Dailey Jr, Kathleen DaileyWay, Mary Beth Dailey Gorski, and Pamela Dailey Thestockholders were Dailey Sr, 1096 shares Gloria Dailey461 sharesDan Dailey, 80 shares, Mark Dailey 78sharesKathleen and Thomas Way 78 shares, andPamela Dailey, 50 sharesThe officers of Parma during the times material wereDailey Sr president Thomas Way, secretary/treasurerand Roger Farmer executive vice president The directorswere Dailey Sr, Mark and Richard Dailey JrThomasWay and Roger Farmer The stockholdersduring this period were Dailey Sr 342 shares ThomasWay, 15 shares and Farmer 9 shares A block of 110shares was owned by WolverineThere would then appear to be no question about theabsolute control by the Dailey family over both Wolverme and Parma The stockholders the officers and the directors are all members of the family with RichardDailey Sr and Thomas Way being the only shareholdersdirectorsand officers of both corporationsWaywas appointed president of Wolverine effective 1 January 1984 and counsel for Parma and Wolverine arguedand continues to argue that Parma and Wolverinehaving separate labor relations policies, and handled bytwo different individuals,Way at Wolverine and RichardDailey Sr at Parma, are in fact separate and independentemployersThere is no question that Dailey Sr was president andchief executive officer of Parma There is also no question in my mind that Dailey Sr retained the effectivecontrol and direction of the policies of Wolverine duringthe period in question here Despite Dailey s own testimony which I found not to be entirely credible, theminutes of Wolverines directors meeting of 17 November 1983 in evidence here show that even after Way selevation to the presidencyDailey was to continue anactive role as Chairman of the Board, and was to trainTom [Way] for the position which will take manymonthsDailey denied taking part in decisions at Wolverine after his retirement from the presidency, but didadmit that he was a consultant and that he spent 30hours or so a week at Wolverine where he shared the'At the time Parma closed down Dailey owned 90 percent of its outstanding sharesAt the same time he owned 80 percent of Wolverine sstock PARMA INDUSTRIES97presidents office withWay Way admitted that Daileywas consulted about policy matters, and that his ownperformance was subject to Dailey s oversight and approval I find that Richard T Dailey Sr continued after1January 1984, and down to the end of that year tohave effective control over the policies, in particular thelabor relations policies of Wolverine 5As far as Parma s independence from Wolverine isconcerned, the control of Parma s policies by the Daileyfamily and specifically by Richard Dailey Sr is amplydemonstrated in the record here Beyond that I note thefact that 95 percent or so of Parma s work is subcontracted from Wolverine Dailey testified as to the processof obtaining contracts for the manufacture of parts forthe automobile manufacturersThe manufacturers prepare blueprints and specifications for the required parts,and companies such as Wolverine bid on contracts tosupply these parts The contracts are awarded to Wolvenue not to Parma The latter has no clerical accounting, engineering sales, or marketing functions, all thatare performed for it by Wolverine Roger Farmer whowas executive vice president and general manager ofParma from February 1983 until the Company closeddown on 14 September 1984 testified that he did notknow how Parma got its contracts for work from HayesAlbion or any other customers, he did not know how therates Parma charged its customers were determined, hedid not know who set the rates, how much Parma waspaid for the work it did how often payments weremade, or to whom payments were made he did notknow how insurance carriers were selected for employees insurance benefits, or even for insurance on Parma sown facilities or what the premiums were or how theywere paid and he did not know who paid the utility billsfor Parma or even how much those bills totaled Finally,he testified that he was not notified who made the decilion to sell Parma what the sale price was or even thatthe business was sold until he came back from a week svacation on 14 SeptemberThe evidence shows that all the functions that weregoing on without Farmer s knowledge and that are themost basic of corporate functions were in fact beinghandled by people at Wolverine Parma s function, Ifind was really that of a branch or division of Wolverme Dies and metals were sent to Parma either fromWolverine or at Wolverines direction The parts werestamped and finished at Parma and sent back to Wolverme asa part of Wolverine s contracts 6 I find, then thatIbelieve that the General Counsel has shown through the testimonyof both Way and Dailey that the latter had given final approval to thecollective bargaining contract atWolverine that was effective 16 April1984 even though he did not participate in the actual negotiations Thereisno need as Respondents seem to believe that the labor relations policies of Parma and Wolverine be identical The fact that Parma was estabfished and maintained as a lower wage subsidiary of Wolverine wouldseem to require at least different wage and benefit structures which wasindeed the case This finding is completely consistent with the otherfacts in evidence which show that Dailey retained control of Wolverineafter 1 January 19846What ever that situation might have been prior to February 1983while Robert Johnson was president of Parma we are concerned onlywith the facts as they existed at the time the sale of Parma s equipmenttook place in September 1984Parma and Wolverine are a single employer, havingcommon management, common control of labor relationscommon ownership, and functional integrationSakrete of Northern California,137 NLRB 1220 (1962)See alsoGlover Bottled Gas Corp275 NLRB 658 (1985)B Union Organization of ParmaIn 1984 Parma had 19 production workers In late1983 or early 1984 after some discussion with employees, the Company established an employee committee todiscussmatters of common interest with managementThe employee members were Danny Lee Norman, LesClark, and Roger Cole and the Employer representativeswere Roger Farmer, Parma s vice president and generalmanager, and Supervisor Robert Beals There were severalmeetings of this group Generally Beals attended asthe sole management representative and discussed withthe employees matters such as ventilating fans a newlavatory and eventually a pay raise 7 In May, however,the employees became interested in the Union and on 29May and 1 June a substantial majority of the employeessigned cards to be represented by the UAW 8 The unioncampaign continued through the late spring and summer,and on 7 August the Union won a Board conducted election by a vote of 13 to 4 with 1 challenge The Unionwas duly certified on 15 August by the Acting RegionalDirector for Region 7 of the Board No appeals of theelection process were filed by any partyC Incidents of Restraint and Coercion1The promised wage increaseThere is no dispute in the testimony here that employees at Parma usually received pay increases of about 5cents an houron a semiannualbasis in January and JuneIn the course of the meetings of the management employee committee held early in 1984, there was a discussion about a pay increase According to Danny LeeNorman, the subject came up at one of their meetingsand was in fact brought up byBealswho asked LesClark what he thought would be fair Clark replied thathe thought 30 cents would be fair and Beals then askedRoger Cole Roger said 50 cents Norman did not remember if he said anything in this conversation, but hedid recall a general agreement on the 30 cents and BealssayingI am sure Dick Dailey Sr will go along withthatRoger Cole verified the fact that this meeting had occurred and quotedBealsas seeing no problem with thatand that he would get with Dick and get back to the employee committee membersAlthough Norman and Cole were uncommunicativeabout the date of this meeting, it must have been in Maybecause about 3 weeks later Norman reported that BealsI See sec III C I below8 There is no question that Parma s management knew about the unionactivity early on Supervisor Louis Sutton testified that he heard employees talking about the Union in the spring and that he reported this toFarmer Beals also confirmed that he heard about the union in the springand Norman testified that he told Sutton he had signed a card just after29 May 98DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand Sutton told him there would be no raises becauseDailey considered that because of the union activity itmight be considered a bribe 9 Another employee EllisPrater, testified that sometime in June Louis Sutton toldhim that he would be getting a 30 cent increase in JulyPrater said that Norman and David Prater were presentwhen this was said but neither employee corroboratedthis statementBeals did not testify about the pay raise incident butSutton did admit that he and Beals told the employeesthat Dailey said that any raise during theUnion negotiationsmight be considered a bribeIn this matter there certainly was discussion about araise but I do not believe the evidence even though undisputed, shows that BealsFarmer or Dailey everagreed to any raise According to Norman and Cole,Bealsdid say he did not think there would be a problemand that it was his opinion that Dailey would approvethe raiseThis does not, in my opinion, equal a promiseto give a raise Thus, I do feel that the further action byBeals,Farmer, and Sutton in telling employees that theywould not receive a wage increase because of the Unionconstituted a denial of a pay raise in retaliation for theemployees union activity2The disciplinary warningNorman testified that about 3 weeks before the election, Beals called all the employees of Parma to the frontof the shop and said that he was giving everyone in theshop a verbal warning He said that people were walkingaround and talking There was not enough productiongetting out, that he was tired of it and that if he caughtanyone talking or walking around or going to the bathroom too much or if he even thought they were goingto break or sabotage a die, he would fire them, Union orno UnionThis testimony was corroborated by Bruce Pace whoadded thatBealshad said the talking had to do with theunion driveBealsadmitted that he had warned employees abouttalking and neglecting their work He said that he calledthe people together and told them what the shop s policies were He added that the warning must have workedbecause he did not have to speak to anyone after thatIn this, as with other incidents in which Beals was involved I found him less than credible and from my observations of Norman and Pace, I found them to becandid and believable witnesses Therefore, I credit theselatter two employees in their statements that there wasno talking or neglect of work beforeBealsissued hiswarning I find that the warning was intended to restrainand coerce the employees in violation of Section8(a)(1)of the Act3 Interrogation and threats by supervisorsDuring and after the election campaign the GeneralCounsel alleges various supervisors at Parma threatened9 According to employee Arlo England Farmer madea similar statement to himthat the plant would be closed if the employees voted forthe UnionIn addition to these incidents there was testimonyfrom several employees about questions from supervisorsabout their feelings toward the Union Danny Normantestified that at the end of July, while he was on thesecond shift, Sutton called him into the office and askedhim what was going to happen with the election gettingcloseNorman answered that he felt the Union wasgoing to win and the employees were going to be organized Sutton then said that if you guys do win the election you are all going to be looking for another job because Dick Dailey is not going to put up with no nonsenseDavid Lee Prater10 quoted Sutton as saying a numberof times after the union activity started that if the Uniongot in the place would close up, or that if they got aunion in Dailey would shut the place up Ellis Prater testified that he told Sutton his brother in law that he hads gned a union authorization card about a week after hehad signed it on 29 May, and that Sutton had told himthat if the Union comes in they d close it down somany times he could not recall the numberSutton did not deny that he made the statements attributed to him, that Parma would shut dowr if theUnion came in He qualified this by testifying that he hadsaid those things, they were his own opinions, and noone else had told him that the plant would shut down ifthe Union came in i iIn addition to the questioning of Danny Norman bySutton as I have already described there were severalother instances of questions by supervisors Ellis Pratertestified that his brother in law Sutton began questioning him about who was involved with the Union soonafter Ellis told Sutton that he had signed a cardRoger Cole testified that about a week before the election,Beals came up to him while he was working andasked him what he thought about the Union Cole replied that it might be nice if they had some job securityat Parma Beals, in turn, pointed to a box that had WolN,errne s name printed on it He said to Cole that Parmawas Wolverine and, as far as anyone was concernedParma did not existArlo England stated that Roger Farmer had told himabout a week and a half before the election that he understood that England was going to vote against theunion England replied that it was so Farmer then toldEngland to talk to other employees to see if he couldpersuade them to vote against the Union Farmer alsoasked England to find out if a couple of people werethinking of voting for the Union and to inform Farmerabout this10 Robert Beals is marriedtoDavidPrater s sisterGrandville andIrvin Prater are Beals wife s uncles Pearl Prater is Beals father in lawLouis Sutton is married to Ellis Prater s sister and all the Praters are related in one way or another to each othert i This may be true but Sutton as the second shift supervisor musthave been aware of and I infer and find that he was aware of whatRichard Dailey was saying about the future of Parma It is illogical forSutton to go around saying that the plant would close if he had no knowlege of what was going to happen What he said would happen of coursedid happen PARMA INDUSTRIES99Neither Sutton nor Farmer denied these incidents, andBeals general denial of any wrongdoing is neither probative nor convincing I credit the testimony of Norman,England and the two Praters-David and Ellis-that theconversations reported by them occurred as they testafeed and I find that the interrogations by Sutton,Beals,and Farmer show a pattern, which in this case, raisedconcern in the minds of employees with no assurancesagainst reprisal,in fact,accompanied in some instancesby threats that the plant would close, thereby tending torestrain and coerce them in violation of Section 8(a)(1)of the ActBlue Flash Express,109NLRB 591 (1954)Rossmore House,269 NLRB 1176 (1984) 12It is plain the threats to close the plant, as here, solelybecause of the employees action in choosing a union astheir bargaining representative violated Section 8(a)(1) oftheActNLRB v Gissel Packing Co,395U S 575(1969)Emerson G M Diesel,258 NLRB 1275 (1981)The Company likewise violated Section 8(a)(1) of theAct when Farmer encouraged Arlo England to engagein surveillance of the union activities of other employeesSaginaw Furniture Shops v NLRB,343 F 2d 515 (7th Cir1965)4 The preelection speech telephone calls andpostelection threatsOn 6 August,sometimearound 2 30 p in , RichardDailey Sr gave a talk to the employees of Parma assembled in the plant 13 Danny Lee Norman, Bruce DeanPace,David Lee Prater, and Roger Cole all werepresent and testified about the Dailey speech Their testimony was consistent and mutually corroborative TheydescribedDailey as standing behind a cardboard box,which apparently served as a lectern and running downa brief history of Parma, how the business had started,and how they had made it through a recession-thingshad been rough but they had pulled through He praisedeveryone for having done a good job, and remarked thatParma s future looked pretty good He considered everyone there like familyThen, according to the employee witnesses, Daileyheld up a letter and said [T]hen I get this from theUnionHe threw the letter down and his attitudechangedHe became angry and said that he had no intention of letting a third party stick its nose in his bussness It was the employees decision he continued but ifthey wanted to continue to work at Parma, they shouldcast anovoteHe alluded to the fact that the diesused at Parma to produce parts belonged to Wolverineand he said that he would pull them out just like thatHe said,You think you have me over a barrel-but we12 I believe that the threats and atmosphere of coercion with no legitimate purposemore than offset the fact thatbothNorman and EllisPrater had told management that they had signed union cards There isno indication in this record that Beals or Sutton was aware of who wasor was not an avowed union supporter and certainly England was notany kind of supporter of the UnionHunter Douglas277 NLRB 1179(1985)13 There isno question about the time and place of the speech andthere is no question that Dailey had a prepared text part of which waswritten by his counsel and part by himself The question is whether hewill see who ends up in the barrel, and reiterated thathe had no intention of letting a third party run his businessDailey expressed his thanks to the people who hadcome to him and told him that they were against theUnion, and concluded by saying that Parma s future wasin the employees hands, he would move it, he wouldclose it, and/or he would shut it downIhave carefully read the prepared text which Daileytestified that he usedAll or almost all the items mentioned by the employees are in there, the dies, the thirdparty problem, and the struggle to keep Parma goingOnly the slightest shift in emphasis can make what islawful in the text into what is unlawful in the extemporaneous words of the speaker I had the opportunity to observe Dailey closely while he was a witness here, and Ifound him to be nervous, certainly, but I found him alsoto be very careful in his answers, and I found his answers as well as his demeanor to be less than candid 14Therefore, I do not credit his assertion that he read thetext of the 6 August speech, and find, rather that he departed from the text, emphasizing the threats to pullwork out and close the plant, as reported by the credibletestimony of four employee witnesses I therefore findthat the Company violated Section 8(a)(1) by Dailey s 6August speechOn that same nightBealsacting on Dailey s instructions, telephoned several employees including ThomasTempleton and Roger Cole, at their homes Accordingto Cole,Bealstold him that he did not want to knowhow Coles was going to vote but that he had talked toKevin and Tom Templeton, and that he hated to seethem lose their car and that he would hate to see Colegive back the keys to his house but no is the way togo on the union matter Beals said that the shop wasdoing well, and warned Cole not tomess it upwith aunionHe said that Dailey was not going to bargain witha unionBealsadmitted he had called the Templeton brothersand Cole and also said that he had visited with his wife sunclesGrandville and Ervin Prater on that day beforethe electionHe admitted that he had talked about theelectionwith the employees but denied that he hadthreatened themHe pointed out, in his version of theconversations that if there was a strike he could notpredict what would happen to the dies because they belonged to ChryslerIcredit the version of this incident related by Cole,and I do not creditBealsIcannot, however find anyviolations as to Thomas Templeton who testified in thishearing, but was not asked about this incident, nor as toGrandville nor Ervin Prater who did not testify at allI thus find a violation of Section 8(a)(1) of the Act inBeals threat to Cole that the latter could lose his houseif the Union came in and that Dailey would not bargainwith the UnionAs a kind of postscript to these matters that took placeduring the campaign from late May to 7 August wasanother incident that occurred about 10 days after thedeparted from the text and in fact said what several employees recalled14 For example his turnaround on the question of whether he everhe saidtalked to employees about their preference for the Union 100DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDelection, on 19 or 20 August David Lee Prater said thatRobertBeals,his brotherin law,spoke to him aroundthat time and told him that the UAW was the worstUnion there was and that if the employees went out onstrikeDailey would hire employees off the street Later,Bealstold Prater that they did not have to have a union,and that a shop in Jackson had a union and voted it outafter 6 months He asked Prater to talk about it in theshop, find out the feelings of the employees, but be tactfultalk to other employees one at a time He advisedPrater to talk bad about the Union and try to talkthem into voting it out He added that Parma was adying shop and that no new jobs were coming inBealscame up to Prater again the next day and repeatedthe same kind of conversationBealsadmitted that he had had a conversation withPrater about getting rid of the Union, but he said thatPrater had approached him, expressing dissatisfactionwith union lies" and threatsLater, according toBeals,Prater asked how he could get the Union outBeals contacted Attorney Brannick and the latter advisedthat the employees be told to get themselves a lawyerand get 50 percent of the employees to back them upBeals said he told Prater about that, but heard nothingfurther of itIagain credit the testimony of the employee witness,David Prater overBealsPrater had no reason to lieabout this incidentwhich could have no bearing on hisemployment prospectsAt the time shortly after theunion victory in the election and before subsequentevents could have affected employee solidarity it is unlikely that Prater or anyone else was interested in a decertificationmovement I thus find this incident to constitute another violation of Section 8(a)(1) of the Act byencouraging employees to abandon their bargaining representative under threats to replace strikers and a lack ofnew order in the shopD The Sale of ParmaAfter the election on 7 August the Union was certifeedon 15 August On 27 August the Union notifiedFarmer that Orrin L Converse III had been assigned asthe Unions representative for Parma and that he wouldbe in contact with the Company to set up negotiatingmeetingsConverse himself wrote to Farmer under thedate of 4 September asking for certain information on theemployees and benefits in the shop Converse indicatedthat he was looking forward to meeting with Farmer andhisrepresentatives to discuss a collective bargainingagreementOn 14 September the machinery accounts receivablefixtures, and other assets of Parma were sold to JacksonIndustries, Inca corporation headed by Robert APuckey The machinery and fixtures were moved outduring the weekend immediately following to a locationin Jackson, MichiganOn 14 September, about 2 30 to 3 30 p in , Farmercalled the Parma employees together and read them aprepared notice' 5 stating thatEffective today 14 September 1984, Parma Industries will close and cease doingbusinessThe employees were told that their serviceswere no longer needed and the final payments of wagesand fringe benefits would be made to them by the following Wednesday, 19 September 1984There are several additional matters in this notice thatseem to me significant in determining the motives thatled the management of Parma to make this decision Atthe end of the first paragraph the paper that was read byFarmer statedAny questions you might have regardingyour termination should be addressed to the Company stermination agent, whose name address and telephonenumber will be identified to you shortly by mailThereisno indication in this record that any such person wasever named or ever communicated with any employeesThere is no indication in the notice that the business hadbeen sold or that some employees had been or weregoing to be, offered jobs with a employer or that Farmer s notice was anything different from a simple announcement of the termination of Parma s businessThe last three paragraphs of the notice are quotedhere in their entirety so that there will be no questionabout my using parts of the document out of contextYou are now directed to pick up any items ofpersonal property which belongs to you [clause deleted in original] and to leave this plant and propertyYou are hereby notified that you are no longerhave any right to be on the property of Parma Industries, and you are also notified that you are toleave the property at this time If you return forany reason you will be a trespasser unless you areinvited in writing to returnGentlemen I am sorry that business conditionshave forced this closing to occur however theseare matters beyond our controlIcan only end by saying that I hope you willfind other jobs that will make you more happy then[sic]' 6 you were here and I wish you every successFrom the first quoted paragraph it is clear that theCompany wanted these people off the premises immediately,and not to return under penalties for trespassThere is no evidence here of violence or sabotage,except for some unsupported statements by RichardDailey and there would seem to be no reason for suchan arbitrary actionIn the penultimate paragraph it would appear that theclosure was forced by business conditions and thatthesebusiness conditionsarematters beyond [theCompany's] controlThis statementwhich was theonly reason given to the employees for the plant s closmg and their termination carries the necessary implication that the business conditions mentioned were seriousby adverse, and that those adverse conditions forced theclosureThese ostensible reasons are completely at variance with the Company s position throughout this hearing, as we will see below that Parma was sold because15 Farmer testified that the notice had been preparedby AttorneyGeorgeBrannick and that he just read it as it had been given to himi s This word should be than rather than thenOtherwise thequoted sectionmakes no sense PARMA INDUSTRIES'none of the Dailey family wanted to assume its direction,and that the sale was entirely a voluntary matterThe last paragraph, instead of expressing any thanks orappreciation to the employees, some of whom hadworked at Parma for periods of up to 20 years, offeredthem farewell and success with the scolding and churlishadmonitionthat the Company hoped they would findother jobs that will make you more happy than you werehereNeither Farmer, who deli%ered these remarks norBrannick,who wrote them, explained the meaning ofthis, although both testified here or indicated the reasonthe Company concluded that the employees were unhappy at Parma I am, therefore, left to draw my own conclusions from the evidence in the record The only logscal conclusion I can draw from this evidence is that theemployees showed their dissatisfaction, or unhappinesswith Parma by voting in favor of the Union on 7AugustTo sum up my conclusions on this 14 Septembernotice, I find that it failed to show any recognition of theemployees help in running the business, failed to informthe employees that the business had been sold to a buyerwho intended to continue the same operations with thesame machines, same supervision, same products, andsame customers expressed conclusions inconsistent withthe position of Parma in this case on the reasons for thesale, stated inaccurately that the sale was forced by business conditions, treated the employees like thieves orsaboteurs in ordering them off the premises, pointed totheir union activity as the reason for their discharge, andwished them happier employment elsewhereBefore considering the defenses raised by Parma andWolverine to the allegations that the sale of Parma violated Section 8(a)(1) (3), and (5) of the Act I note thatthe complaint also alleges that Parma and Wolverineclosed the plant without prior notification to and bargaining with the Union that was certified almost a monthbefore the Parma plant closed The Employers do notdeny that they did not bargain with the Union over thedecision to close the Parma plant nor was the decisionpurely economic because Dailey made it clear in his testimony that Parma was founded in order to take advantage of lower labor costs and in his speech to employeesat Parma on 6 August made it plain that higher laborcosts would result in the closing of the plant Thus, Respondents Parma and Wolverine violated Section 8(a)(5)of the Act by not bargaining about the decision to sellthe assets of Parma and close the plant on 14 September 17FirstNationalMaintenance Corp v NLRB 452U S 666 (1981)Otis Elevator269 NLRB 891 (1984)Turning to the defense raised by Respondent to the allegations that the closure of Parma and the terminationof its employees were also violations of Section 8(a)(3) ofthe Act in retaliation for the action of the employees invoting in the Union I note that that defense is not pri17 The General Counsel continues to move that he be allowed toamend the complaint to add allegations that Respondent Parma and Wolvenue further violated the law by not bargaining with the Union aboutthe effects of the plant closing This would in my view be redundant inview of the remedy I am recommending here I will stand by my originaldecision to deny this motion101manly economic as alleged in the dismissal notice readby Farmer on 14 September 1984Basically the defense is that Parma was established asa satelliteor adjunct of Wolverine in 1963, pretty muchas I have found, above, in section III, A of this decisionThis went along until 1983 when Robert Johnson, whohad been president and a minority stockholder of Parma,resigned sold his stock back to Wolverine and left Atthat point, Richard Dailey Sr asked his sons Richard Jr,Dan, and Mark, and his son in law Thomas Way if anyof them wanted to take charge of Parma, and none wereinterestedDailey Sr then assumed the presidency himself,promoting Roger Farmer from a supervisors position to that of vice president and general manager andBealsto the supervisory job vacated by Farmer Daileytestified that he was not happy with this situation,18 andindicated that he started looking around for a buyer forParma I have some doubts about this uncorroboratedtestimony by Dailey He gave no substantial reason thatmere inconvenience would have impelled him to sellParmaThere is no evidence that Parma ever lostmoney, or that the economic reasons for the establishment of Parma in 1963 had changed in any way Daileytestified that he notified his lawyer, Brannick and his accountant, Robert Puckey, of his interest to sell and also abusiness broker in Lansing, but there is no independentcorroboration from anyone or any publication, otherthan from the participants in this case that Parma was forsaleMinutes of the Parma board of directors meetingsshow no discussion and no vote on whether to offer theCompany for sale until Dailey is shown to state at ameeting on 5 June 1984 that discussions on a sale weregoing on This was at a time after theunioncampaignhad begun There is no independent corroborative evidence, other than the testimony of Dailey and Puckeyand documents allegedly prepared by their lawyers thatthis sale of Parma s assets was a legitimate sale I havesome doubts on this score but there is just not enoughevidence to permit me to draw any conclusions otherthan that the sale was legitimateThese contacts with Brannick Puckey and the unnamed broker in Lansing produced no results Therewere no offers to buy Parma through 1983 Then sometime in 1984, Dailey testified that he was surprisedwhen Robert Puckey said that he was interested inbuying ParmaPuckey was, and is, a certified public accountant andhas practiced that profession in Jackson since 1965 as aprincipal in an accounting firm The reasons that led himto become involved in this matter were of concern to meat the hearing and remain a concern to me now Puckeyisan alert articulate and impressive person obviouslyhighly qualified in his field of accounting His testimonyon cash flow problems reflects a broad knowledge of thefiscal side of industry and manufacturing On the other18 Although he also testified that the business was run by Farmer inmuch the same way as it had been run by Johnson This is completelyinconsistentwith the testimony of Johnson and the other testimony ofDailey and casts serious doubt on Dailey s claimed purpose in offeringParma for sale Farmer s testimony makes it clear that he did not knowwhat was going on as far as the business was concerned 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhand he readily admitted his lack of knowledge aboutthe hiring, the staffing, and the supervision of people engaged in industrial processes He indicated no experiencein other aspects of operating a manufacturing enterprisesuch as purchasing, storage, design and engineering marketing and sales, equipment and plant maintenance, packagingand shipping and all the other multifarious andinterrelated functions involved in an operation such asParma s In fact, Puckey s testimony reveals only thatafter he bought the business, his participation was limitedtogoing over monthly production schedules withFarmer and then following the progress of the businessthrough its accounting system 19Puckeys reasonsforwanting to buy the business ofParma and become a manufacturer as well as an accountant arehe asserted based on his 10 years as a journeyman electrician for General Motors before he got intothe accountingbusiness,and based on his rather vaguestatementthat he had always been interested in manufacturing because many clients of his accounting firm20were manufacturers He stated that for these reasons, hehad been looking for a manufacturing company for along time, and he knew that Parma had lost itsmanager(Johnson) some time ago He then approached Daileyabout buying Parma while he was at Wolverine doing afiscal yearend audit in April 1984Dailey wasunableto pin down the time of this approach by Puckey He was asked by Jackson s counselwhether the conversation in which Puckey expressed hisinterest in Parma was in February March, or April 1984,and he answeredThat is correctAttempts to elicit amore definitetimeperiodwere not successful 21 butDailey did say that the approach was made at Parmarather than at WolverineThe testimony by Dailey and Puckey on their negotiations for the sale of Parma was marked by failure ofmemory by inconsistency and on Dailey s part by anincoherence so palpable that his own counsel tried to rehabilitate him on the ground that he was very nervousIn sum however I cannot find that the sale was finallyagreed to in late May or early June as Dailey said at onepoint ormaybe June sometime at another point in histestimony or sometime earlier than 17 September or Julyas Puckey stated Both Dailey and Puckey are businessmen of long experience Both have survived in difficultendeavors through difficulttimes andin a difficult partof the country Puckey as a professional accountant oflong standing must recognize the elementary necessity ofmaking and keeping records of business transactions Yethere there are no notes no memoranda, no drafts or notestimony from lawyers appraisers consultantsoranyone about these negotiationsAll this strikes me asunusual, in Puckey s case particularlybecause at the end of the transaction he boundhimself and his partner John Gruel, to a personal aswell as a corporate obligation to repay $104 000 at 12percent to Parma Industries 22The General Counsel here has established a primafacie case based on the fact that Parma was a going bussnessestablished and maintained to take advantage ofgeographically lowwages rates, on Parma s actionsduring theunioncampaign, the threats by SupervisorsBeals and Sutton during the election campaign to theeffect that the plant would close if the Union came in,the speech of 6 August by Dailey to the same effect, andthe testimony I have just reviewed showing that the saleof Parma sassetswas arranged in a muddled precipitate,and unbusinesslike way, that the sale itself was arrangedand consummatednot as aleg timate business transaction but as a method to permit Parma and Wolverine topunish Parma s employees for theirunionactivitiesandto avoid bargaining with the UnionWright Line,251NLRB 1083 (1980)The defenses raised by the Respondents to the primafacie evidence adduced by the General Counsel servedto reinforce rather than to damage the General Counsel sallegationsTherefore, I find that the sale of Parma sassetsto Jackson on or about 17 September 1984 wasmade in retaliation for the employees votes on 7 Augustin favor of the Union and, further to avoid bargainingwith the Union all in violation of Section 8(a)(1) (3),and (5) of the ActE The Successorship IssueHaving decided to buy the equipment fixtures merchandise and accounts receivable of Parma Puckey wasfaced with the problems of finding a place from which toconduct the business a name and style under which todo business and a work force to make the products onwhich the business was to be based Puckey consulted alawyer 23 found that the name Jackson Industries wasnot already being used and chose that name for his corporationHe also found a location in a part of a plant inJackson formerly occupied by a company called Yardman referred to as the Yardman plant or the Yardmanbuilding and hired a firm of riggers to move the heavymachinery 24 Then, in August,25 according to Puckey19 Puckey testified that he approved the hiring of additional employees including someone described as an office personbut there is noevidence that any of the engineering marketing sales maintenance orpackaging functions were done by Puckey s new company From Puckey s testimony it is impossible to determine even whether the payrollhitherto made up by Wolverine for Parma was not handledin the sameway for JacksonIndustriesor that allthe engineering sales purchasingand other functions previously done by Wolverine for Parma did notcontinue uninterrupted for Jackson20 Including of courseWolverine and Parma21 Both by the General Counsel and myself I cannot help drawing theconclusion from Dailey s evasions of questions about the time of his original discussions with Puckey that those discussions were later than thetime indicatedby Puckey22 I am also puzzled by the fact that Parma s stockholders and directors voted allegedly on 14 September 1984 to dissolve and liquidate thecorporationAt this time according to the evidence here Parma stillowned its real estate in Parma Michigan as well as the proceeds fromthe $104 000 note from Jackson guaranteed personally by Puckey andGruel25 Not one of these involved here24 Puckey testified that the search for a building took some time buthe did not say how long or what the dates were He did say that hesigned the lease a couple of weeks before the sale of Parma s assets25 Puckey also described this meeting as sometime in April when hewould have been working on Chambers tax returns PARMA INDUSTRIES103he went to see George Chambers, another accountingclientand a longtime acquaintance, who was presidentof L R P D , a company engaged in the business of furrushing employees on a permanent basis 26 Puckey testsfled that he mentioned to Chambers at the August meeting that he was going to operate this business and that heneeded Farmer and Beals to run the operation Chainbers, on the other hand, recalled an August meeting asonly involving some preliminary questions by Puckey, aninformational discussion,and that there was no mention at that time of Parma, Wolverine, or any specificpeopleThe next thing that Chambers recalled was ameeting early in the second week of September Puckeystopped by Chambers office and told Chambers that hewas really serious about having Chambers supply himwith employees Still, according to Chambers, Puckeydid not discuss neither Parma nor any of the details ofthe arrangements with which he was involved Then, onThursday, 13 September, Puckey called and told him heneeded Beals and Farmer to go to work in the Yardmanbuilding by the first of the following week Chambersvaguely remembered another meeting with Puckey inthat second week of September at which Dailey waspresent, but he was unable to recall any details 27 At this13 September meeting Puckey and Chambers agreed thatChambers would supply and pay the supervisors and employees for Puckey s new operation at the YardmanbuildingBeals was already aware of what was going on Hehad talked to Puckey on the previous Saturday at Parma,when Puckey told him that he might buy the businessPuckey and Beals then went to see the new location intheYardman buildingOn 13 September Chamberscalled Beals down to his office Chambers told him thathe could have a job if he was interested that it would bethe same job he had and it would begin the followingMonday Chambers also asked Beals if he had any suggestions for people to report the following week Bealssuggested that Chambers use Les Clark Louis Sutton,Dan Walling, Ken Smith, and Arlo EnglandRoger Farmer had been on vacation during thatsecond week of September I have already noted Farmer s anomalous position as the executive vice presidentand general manager of Parma who knew nothing aboutthe sale of the business until his return from vacation on14 September Farmer was told on that same day to contactChambers which he did He was then hired as themanager of the Jackson operationLouis Sutton testified that when he reported at Parmaon the second shift the afternoon of 14 September therewasn t nobody thereSutton qualified this by addingthat Farmer and Beals were there, but apparently therewas no conversation between these supervisors about theclosing or anything else 28 Sutton then received a telephone call from Chambers the next morning He metwith Chambers that day and was hired to work forChambers at JacksonBeals,Puckey and Farmer worked with the riggershired by Puckey to move machines presses and otherequipment from Parma to Jackson s location in the Yardman plant 29On Monday morning, 17 September, Jackson was inbusiness at the Yardman building producing parts forWolverine Besides Farmer and Beals,30 the employeesrunning the machines were Clark, Walling, Smith, andJohn Gage 31 England reported on Tuesday, 18 September, along with another employee who had not workedfor Parma By the end of that week, Jackson had 12 employees, not counting Farmer, Beals, and Sutton and, bythe end of October, there were 16 production employeesThe parties stipulated that beginning on 17 September,Jackson continued to produce the same products, forWolverine and other customers of Parma, using the samemachinery and the same methods with the same rates ofpay for former Parma employees, and under the same supervision as Parma The distinction between the Parmaand Jackson operations was in the identity of the employees when a representative complement of workerswas present on the job Although the Jackson operationstarted with ClarkWalling, Smith and Gage, all formerParma employees with England, another Parma employeereporting on 18 September, there were no otherformer Parma employees hired By the end of that firstweek of operation at Jackson, only 4 or possibly 5 employees if Gage is counted out of 12 production employeeswere former Parma employeesUnder these facts it would not appear that Jacksonwas a successor employer to Parma, and obliged to recognize and bargain with the UnionNLRB v Burns Security Services,406 U S 272 (1972) The General Counselhowever alleges that the fact that only a few formerParma employees were hired and failed to constitute amajority of the representative complement of employeesat Jackson was the result of a conscious discriminatoryscheme of hiring deliberately designed to keep thenumber of Parma employees a minority and therebydefeat Jackson s statutory duty to bargain with theUnionThere are two aspects to this argument First thequestion of why only four rank and file former Parma26 L R P D stands for Labor Relations and Personnel DevelopmentIncorporated In regard to its connection with Jackson L R P D hasadopted the name of Jackson People Leasing but I will leave to the compliance stage of this proceeding anything to do with that Puckey testifled that he was unfamiliar with personnel matters and did not want toassume the responsibility of the administrative details for the hiring andmaintenanceof employees in this business27 Dailey also recalled such a meeting but he placed it earlier in themonth of September No one gave any reason as to why Dailey waspresent at that meeting and no one explained why Dailey was laterpaying visits to the Yardman location of Jackson Industries as related byArlo England and Robert Beals28More importantly nothing was said about what was going tohappen to Sutton This reinforces my observation of Sutton s demeanorwhile he was testifying and makes it even clearer that his testimony is notcredible on critical issues29 This hasty weekend move together with Puckey s testimony abouthis hurned search for a building from the basis of my conclusion abovethat the move was precipitous30 Sutton reported on the second shift dust as he had at Parma in theafternoon31Gage was an inspector and part time acting supervisor He was notincluded on a list of voters agreed on by the parties for use in the 7August election The others all voted in the election 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDemployees32 were hired by Jackson" at its opening andsecond, the question of whether the selection processused by Jackson discriminated against former Parma employees as the Jackson operation continuedOn the first issue there seemed to be no logical reasons Clark Smith, Walling, and England were chosen tostaff the Jackson operation beginning on 17 September,and otherParmaemployees were not The facts hereshow that Beals, Sutton and Dailey made threats duringthe union campaign to close or move the Parma operation that I have found to have restrained and coercedthe Parma employees In Dailey s speech to the assembled employees on 6 August I have found that he madea specialeffort to thank the few men who had come forward and assured him that they were going to voteagainst theUnionAt theelectionon 7 August therewere four votes against the UnionOn the day of the election, according to the testimonyof Norman and David Prater, Supervisors Farmer Bealsand Sutton and employees Clark and Walling wore Tshirts or hats that had been distributed by managementand bore the legend Parma 1On the afternoon Parma closed, after Farmer s announcement, Norman returned to his locker to retrievehis coffee cupWhile he was going by the office he sawGage, Les Clark, and Ken Smith going into the officeNorman testified that Smith was jumping up in the airand swinging his arms like he was just tickled to deathThe only one of these three employees who testified herewas Gage but he was not asked about this incident ArloEngland did testify however about his experiences afterParma closed He got his belongings out of his lockerafter Farmer had told the employees that the plant wasclosed and Beals came up to him asked if he would behome later that day that someone might want to gethold of him, and said that he could not say any moreThat evening George Chambers called and told Englandthat he was hiring some people He asked if Englandwould be interested in coming in and seeing him Theyset up an appointment for Monday morning but Englandgot the address wrong and they met on Tuesday Chainbers said that England had been recommended by Bealsand told him that he needed good workers Englandfilled out an application and Chambers told him to go toJackson where he would see some of the people fromParma 34 England reported to Jackson and commenceddoing thesamejob he had done at ParmaThe first few weeks that England was at Jackson hesaw Richard Dailey Sr frequently in the Jackson plantDailey always spoke and asked England at one time howhe liked the new shop When England replied that thenew shop was a lot roomier, Dailey commented that hewondered what the people were doing who were out ofwork On another occasion when he and England were32 Because the parties excluded Gage from the list of employees eligible to vote in the election at Parma I do not include him as a statutoryemployee at this stage of the case The employees hired by Jackson thenwere ClarkWalling Smith and England33 References to Jackson in this section include L R P D as a joint employer see sec III F below34 England was fired by Jackson in November 1984 for reasons notconnected with this casetalking about a compressorDailey statedIguess weshowed them asThe only other direct testimony on the motive forhiring or not hiring Parma employees was in testimonyby EllisPrater,who stopped by Suttons house on 18 or19 September while he was looking for work, Praterasked his brother in law whether the latter thought theywould hire him at Jackson to which Sutton answeredno,thatthey wont have Union workersOn another occasion Ellis overheard Sutton say to DavidPrater,I told you if the Union come in, he d shut itdownSutton did not deny these statements and Ifound Prater to be a credible witnessFrom the testimony of Danny Norman which I havefound credible throughout this case I find that the wordwas passed to all the former Parma employees that unionsupporters were not wanted at Jackson In this regard Ido not credit Chambers involved explanation about hispractices in hiring employees for Jackson through theMichigan Employment Security Commission (MESC)His testimony that he assumed if anyone was interestedin employment in this community they would sure useMESC as the reason he was not interested in formerParma employees is not only disingenuous for one involved in the labor relations field in the Jackson area forsome years 36 but totally inconsistent with his later statement that he had no knowledge of Parma Industriesand that he was just concerned about getting the bestqualified people I possibly could for my clientBeyond these specific comments of Chambers on hismotives for not hiring the Parma employees, I find thatthe comments by Dailey Puckey andBeals as well asby Chambers that they knew about the Union and thefact that it had won the election at Parma but that in noway influenced their business decisions to be incredibleThese people are all in business in Jackson, Michigannot in Singapore or Seoul and I infer and find that theyall knew the consequences of union organization and collectivebargainingCertainlyPuckeywas cognizantabout tax problems, both state and Federal, and I cannotand do not believe that he any less than Dailey andChambers was not aware of and concerned about theunion presence at ParmaAll this self serving andindeed preposterous testimony from Puckey Dailey andChambers that they knew about the union situation atParma but that it did not matter is totally incredibleAnyone in business in JacksonMichigan knows that acertified union is going to make a lot of difference in abusiness like Parma that was organized and existed totake advantage of low wage nonunion conditionsIn view of all this evidence I find that the same factors that motivated the sale of Parma, entered into thebusiness decisions of Puckey and Chambers in erecting ascheme to avoid the hiring of former employees ofParma inviolation of Section 8(a)(3) of the Act, and toavoid bargaining with the Union at JacksonSherwoodTrucking Co270 NLRB 445 (1984) Therefore Jackson3s Neither Beals nor Dailey denied these incidents and I found England to be a candid and believable witness"Jackson was one of only two clients Chambers had for his personnel supply service at that time so that his practice was somewhat limited PARMA INDUSTRIESand LRPD, having discriminatorily refused to hireformer Parma employees because of their union membershiphas further violated Section 8(a)(5) of the ActBurnssupraF Jackson and L R P DThere is no question that Jackson and L R P D 37 area single employer within the meaning of the Act Puckey s testimonywhile attempting to avoid any responsibility for employment decisions, shows that the ultimateauthority for hiringwages, and discharge of employeesrested in JacksonThe agreement between LRPD and Jackson contams the following provisions 385 1Lessors ResponsibilitiesLessor shall5 1 Pay all employees wages and provide anybenefits agreed to be provided employees furnishedby Lessor to Lessee5 2 Pay all applicable federal state, municipal andother governmental taxes with respect to the employment of such employees, including without limitationsocial security, federal and/or state unemployment compensation taxes5 3 Maintain payroll records and reports5 4 Maintain in full force and effect workerscompensation insurance in amounts required by lawand regulation5 5 Comply with all applicable statutes rules andregulationsofanygovernmentsgovernmentalagencies or departments relative to the employmentof personnel6 Lessee s Responsibilities Lessee shall6 1 Direct the employees in the performance oftheir job assignments and other matters relatedthereto and/or related to the daily operation of Lessee s business6 2 Maintain liability insurance for bodily injuryand property damage in such a way as to hold theLessor harmless in case of such injury or propertydamage6 3 Maintain reports records and other data necessary to comply with all applicable State and Federal agencies in connection with the operation ofthe Lessee s business7 2 Construed in accord with laws of State ofMichigan7 3 Independent Contractor StatusAnything tothe contrary notwithstanding all employees provided hereunder shall be independent contractors as toLessee and shall remain employees of Lessor Further this Agreement shall not constitute a partnership between Lessor and Lessee, nor be deemed tocreate a relationship of principal and agent7 4 Termination of EmployeesLessee shall havethe right to designate any employee as unacceptablefor any reason whatsoever and such employee shallnot thereafter be provided to Lessee hereunder37 Together with any successors to L R P D whatevernamethey use38 L R P D is the lessor and Jackson thelessee in this agreement105These provisions make it clear that these two employers are acting in concert and that as to the employeesboth exercise authority to control the wage, hours andworking conditions of those employees,US Pipe &Foundry Co,247 NLRB 139 (1980)THE REMEDYHaving found that Respondents Parma and Wolverineand Respondents Jackson and L R P D have engaged incertain unfair labor practices I shall recommend thatthey cease and desist therefrom and that they take certarn affirmative action designed to effectuate the policiesof the ActAs I have found that Parma and Wolverine have refused to bargain with the Union about the decision toclose down Parma s plant I shall order these Respondentsto bargain collectively in good faith with the Unionconcerning that decisionAs I have found that Parma and Wolverine unlawfullyterminated the majority of their Parma employees on 14September 1984, and that Jackson and L R P D unlawfully refused to hire these employees from 17 September1984 to the presenttimeIwill recommend that Jacksonand L R P D immediately offer to all the employees ofParma andWolverine who were terminated on 14 September 1984, and whose names appearon a listof eligible voters agreed to in Case 7-RC-17315 on 2 July 1984immediate employment to positions at Jackson andL R P D substantially equivalent to those the employeeshad occupied at Parma and Wolverine without prejudiceto their seniority or other rights and privileges that theyhad enjoyed in their employment at Parma and for alltheRespondents jointly and severally to make themwhole for any losses ofearningssuffered by them as theresult of thediscrimination against themby payment tothem of sums equal to those they would have earnedabsent the discriminationagainst themwith backpaycomputed in accordance with the formula inF WWoolworth Co90 NLRB 289 (1950), and with interestcomputed in the manner prescribed inFloridaSteelCorp231 NLRB 651 (1977)Further as I have found that Respondent Jackson andL R P D have violated their obligation to bargain withthe Union, I shall recommend that they immediately onrequestbargainwith the Union concerning wageshours and conditions of employment for the employeesin a unit consistingof all full time and regular part timeproductionand maintenanceemployees, including truckdrivers employed by Respondents Jackson and L R P Din their facility located in Jackson, Michigan, but excluding alloffice clerical employees,engineeringemployees,technical employeesmanagerialemployees quality control employees guards and supervisors as defined in theActBecausethe unfair labor practices found areegregiousand widespreadgoing tothe heart of the collective bargaining relationshipand vitally affecting the livelihood ofemployees I shall recommend that a broad orderissue inthismatter,Hickmott Foods,242 NLRB 1357 (1979), andI shall grantthe General Counsels request for a remedial 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDvisitatorial provision, and shall recommend such in theOrder issued hereunderCONCLUSIONS OF LAW1RespondentsParmaIndustries,Inc,WolverineMetal Specialties Inc, JacksonIndustriesInc, andL R P D Inc are employersengaged incommercewithin themeaningof Section 2(6) and (7) of the Act2 InternationalUnion, United Automobile Aerospaceand AgriculturalImplementWorkers of America, Local62 is a labororganizationwithin themeaning ofSection2(5) of the Act3The following employees of Respondents constitutea unit appropriate for the purpose of collective bargainmg withinthe meaningof Section 9(b) of the Act 39All full time and regular parttimeproduction andmaintenanceemployeesincludingtruck drivers,employed by RespondentsParma andWolverine attheirParma,Michiganlocationand by RespondentsJackson and L R P D at their Jackson Michigan location,but excluding all office clerical employees,engineeringemployees, technical employ89 Insofar as the answerfiled on behalf of Wolverine denies the appropriatenessof thisunit that answer is strickenas frivolous and withoutfoundationees,managerial employees, quality control employees, guards and supervisors as defined in the Act4By interrogating coercing, and threatening theiremployees, Respondents Parma and Wolverine have violated Section 8(a)(1) of the Act5By closing their Parma, Michigan location withoutbargaining with the Union over the decision to do soParma and Wolverine have violated Section 8(a)(1) and(5) of the Act6By terminating all of its employees at its Parma location in retaliation for their support of the Union Respondents Parma and Wolverine have violated Section8(a)(1) and (3) of the Act7By refusing to hire former Parma employees at theirJackson,Michigan location because of the union activitiesof those employeesRespondents Jackson andL R P D have violated Section 8(a)(1) and (3) of theAct8By refusing to recognize and bargain with theUnion as the exclusive bargaining representative of itsemployees in the appropriate unit set out above Respondents Jackson and L R P D have violated Section8(a)(1) and (5) of the Act9The unfair labor practices set forth above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act[Recommended Order omitted from publication ]